

117 S2515 IS: Enhance Access To SNAP Act of 2021
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2515IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mrs. Gillibrand (for herself, Mr. Van Hollen, Ms. Smith, Mr. Leahy, Mr. Booker, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to treat attendance at an institution of higher education the same as work for the purpose of determining eligibility to participate in the supplemental nutrition assistance program.1.Short titleThis Act may be cited as the Enhance Access To SNAP Act of 2021 or EATS Act of 2021.2.Treatment of attendance at an institution of higher education for purposes of SNAP eligibility(a)In generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(1)in subsection (e)(4), by striking employed and inserting attending an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or employed, in the aggregate,; and(2)in subsection (o)(2)(A), by striking work and inserting attend an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or work, in the aggregate,.(b)Effective dateThis section and the amendments made by this section shall take effect on January 2, 2022.